United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-1928
                                 ___________

John P. Ponder,                         *
                                        *
             Appellant,                 *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Wackenhut Correctional Corporation; * Eastern District of Arkansas.
Scott Grimes Unit, Correctional         *
Facility; Roosevelt Franklin, Jr.,      *      [UNPUBLISHED]
Correctional Officer, Captain; Larry    *
Clark, Correctional Officer; Shane      *
Rogers, Correctional Officer,           *
Lieutenant; Manscow, Correctional       *
Officer,                                *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: August 23, 2000
                            Filed: August 31, 2000
                                ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.
       John Ponder, an Arkansas prisoner, appeals from the district court’s1 dismissal
of his 42 U.S.C. § 1983 complaint, without prejudice and prior to service, for failure
to exhaust administrative remedies as required under 42 U.S.C. § 1997e(a). Having
carefully reviewed the record, we affirm. See 8th Cir. R. 47B. We deny Ponder’s
motion for appointment of counsel.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas.
                                         -2-